Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/12/2021 has been entered and considered for this Office Action. Accordingly, claims 1, 14, and 28 have been amended, and claims 1-14 and 25-28 are currently pending.

Claim Rejections Withdrawn
In view of amendments to the claims and Applicant’s arguments, the rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn.

Response to Arguments
Applicant's arguments filed 02/12/2021 with regards to the prior art have been fully considered but they are not persuasive. On page 9, Applicant alleges that Eberle does not disclose or suggest “wherein the cylindrical outer profile is defined by a thickness from a proximal end of the uni-body to a distal end of the unibody”, since the “thickness and outer profile of the backing material…is…defined by the shape of the space that it fills…resulting in a backing material with “varying thickness along its length.” Applicant alleges that since claim 1 requires a cylindrical outer profile defined by a thickness from a proximal end to a distal end of the uni-body, Eberle does not read on the claim. It is noted that the features upon which applicant relies (i.e., a non-varying or consistent thickness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 .
Applicant’s arguments for patentability of dependent claims 2-14 and 25-28 solely rely on patentability of claim 1 by virtue of their dependency. In view of examiner's response to arguments and updated grounds for rejection, claim 1 remains rejected, and as such the dependent claims 2-14 and 25-28 similarly remain rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 14-15, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al., (US 6,049,958, hereinafter “Eberle”).
Regarding claim 1, Eberle, drawn to an invasive intravascular ultrasound transducer assembly (see Abstract) discloses an intravascular ultrasound (IVUS) device (see Fig. 4), comprising:
a scanner assembly (see Fig. 2; see also Col. 6, lines 24-39) including; 
a ferrule 18 (see Fig. 4) including a lumen region 16 (see Col. 6, lines 24-39: “A lumen 16 in the center of the ultrasound transducer assembly (within which a guidewire is threaded during the use of a catheter upon which the transducer assembly has been mounted) is defined by a lumen tube 18 made of a thin radiopaque, conductive material such as Platinum/lridium.”), wherein the ferrule comprises a first diameter along the entire length (see Annotated Fig. 5 below);

    PNG
    media_image1.png
    397
    831
    media_image1.png
    Greyscale

a uni-body 30 surrounding a portion of the ferrule 18 (see Col. 7, lines 1-14: “Spaces in the re-formed ultrasound transducer assembly between the integrated circuit chips 6, the transducer elements 8 and the lumen tube 18 are filled with a backing material 30. In contrast to earlier ultrasound catheter assembly designs including a relatively hard carrier material such as a rigid encapsulating epoxy, the backing material 30 that fills the spaces between the lumen tube 18 and the integrated circuit chips 6 is relatively soft. This ensures proper acoustic performance in the transducer portion 12 of the ultrasound transducer assembly.”), the uni-body 30 including a polymeric substance doped with acoustic damping material (see Col. 7, lines 44-58: "The determination of desirable materials for the backing material 30 is influenced by a number of considerations. The backing material 30 preferably possesses the ability to highly attenuate ultrasound energy emitted by the transducer elements 8. The backing material 30 also provides sufficient support for maintaining the array of transducer elements 8 in their desired configuration. A suitable material for the backing material 30 cures in a sufficiently short period of time to meet manufacturing needs. A number of known materials meeting the above described criteria for a good backing material will be known to those skilled in the art. An example of such a preferred backing material comprises a mixture of epoxy, hardener and phenolic microballoons providing high ultrasound signal attenuation and satisfactory support for the ultrasound transducer In re Leshin, 125 USPQ416), wherein the uni-body comprises a cylindrical outer profile portion, wherein the cylindrical outer profile is defined by a thickness from a proximal end of the uni-body to a distal end of the uni-body (as the uni-body’s 30 cylindrical outer portion extends along the length of the uni-body, the distance between ferrule 18 and the outer portion inherently has “a thickness”, as can be seen in shaded areas in Fig. 5); and
a flex circuit 2 mounted onto the cylindrical outer profile portion of the uni-body, such that an outer profile of the scanner assembly is defined by the flex circuit (see Col. 5, lines 58-60: “The flex circuit is typically formed into a very small cylindrical shape in order to accommodate the space limitations of blood vessels.” See also description of Fig. 4: “FIG. 4 is a cross-section view of the ultrasound transducer assembly illustrated in FIG. 2 sectioned along line 4--4 in the transducer portion of the ultrasound transducer assembly”. Fig. 2 shows line 4--4 defining the outer profile of the unibody in a cylinder), the flex circuit 2 including a transducer array 8 (see Col. 5, lines 11-15: “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites...”).

claim 2, Eberle discloses the ferrule 18 and uni-body 30 are cylindrical (see Fig. 4; see also Col. 5, lines 39-57: “The thin substrate of the flex circuit 2, as well as the relative flexibility of the substrate material, enables the flex circuit 2 to be wrapped into a generally cylindrical shape after the integrated circuit chips 6 and the transducer elements 8 have been mounted and formed and then attached to the metallic conductors of the flex circuit 2.”).

Regarding claim 3, Eberle discloses the ferrule 18 being made out of a metallic substance (see Col. 6, lines 24-39: “A lumen 16 in the center of the ultrasound transducer assembly (within which a guidewire is threaded during the use of a catheter upon which the transducer assembly has been mounted) is defined by a lumen tube 18 made of a thin radiopaque, conductive material such as Platinum/lridium.” Emphasis added).

Regarding claim 5, Eberle discloses the lumen region 16 of the ferrule 18 is sized and shaped to receive a guide wire (see Col. 6, lines 24-39: “A lumen 16 in the center of the ultrasound transducer assembly (within which a guidewire is threaded during the use of a catheter upon which the transducer assembly has been mounted) is defined by a lumen tube 18 made of a thin radiopaque, conductive material such as Platinum/lridium.”).

Regarding claims 6 and 7, Eberle discloses the acoustic damping material is an conductive adhesive (see Col. 7, lines 44-58: “A number of known materials meeting the above described criteria for a good backing material will be known to those skilled in the art. An example of such a preferred backing material comprises a mixture of epoxy, hardener and phenolic microballoons providing high ultrasound signal attenuation and satisfactory support for the ultrasound transducer assembly.” Emphasis added. In the instant-filed specification, paragraph [0032] states that “The acoustic damping material may be any In re Leshin, 125 USPQ416).

Regarding claims 8 and 9, Eberle discloses the flex circuit 2 being wrapped around the uni-body 30 (see Fig. 4; it can be seen that flex circuit 2 is wrapped around/disposed surrounding the uni-body 30 in a cylindrical manner) and is fixedly secured to the uni-body 30 with an adhesive (see Figs. 5 and 5a; see also Col. 9, lines 13-25: “A KAPTON substrate 33 portion of the flex circuit 2, approximately 13 .mu.m in thickness, completely surrounds the ultrasound transducer assembly, acts as an acoustic matching layer and protects the electronic components of the ultrasound transducer assembly. Metallic transducer signal lines 34, approximately 2-5 .mu.m in thickness, are bonded to the KAPTON substrate 33 with a chromium adhesion layer to form the flex circuit 2.").

claim 14, Eberle discloses the scanner assembly (see Fig. 2; see also Col. 6, lines 24-39) includes a control region 14, a transducer region 12, and a transition zone, wherein:
the control region 14 comprises a non-circular cross-sectional profile (see Fig. 2; control region 14 has a hexagonal cross section);
the transducer region 12 comprises a circular cross-sectional profile (see Fig. 2; transducer region 12 has a circular cross-section);
the transition zone comprises a cross-sectional profile that transitions from the non-circular cross-sectional profile to the circular cross-sectional profile (see Annotated Fig. 2 in Office action mailed 10/02/2018).

Regarding claims 25 and 26, Eberle discloses the uni-body comprising a solid cross section from the proximal end of the uni-body to distal end (see Fig. 5, the cross-section runs the length of the uni-body, with uni-body 30 being a solid cross-section along the entire length on either side), and a continuous outer surface 33, 34 (see Fig. 5a) extending longitudinally from the proximal end of the uni-body to the distal end of the uni-body (see Fig. 5), wherein the flex circuit 2 is mounted onto the continuous outer surface 33, 34 (see Col. 9, lines 13-32: “A KAPTON substrate 33 portion of the flex circuit 2, approximately 13 .mu.m in thickness, completely surrounds the ultrasound transducer assembly, acts as an acoustic matching layer and protects the electronic components of the ultrasound transducer assembly.  Metallic transducer signal lines 34, approximately 2-5 .mu.m in thickness, are bonded to the KAPTON substrate 33 with a chromium adhesion layer to form the flex circuit 2…The transducer signal lines 34 of the flex circuit 2 are illustrated as a solid layer in FIG. 5.  However, it will be appreciated by those skilled in the art that the transducer signal lines 34 are fabricated from a solid layer (or layers) of deposited metal using well known metal layer selective etching techniques such as masking or selective plating techniques.”).

Regarding claim 27, Eberle discloses the flex circuit being supported only by the polymeric substance doped with acoustic damping material (see Figs. 3-4, see also Col. 7, lines 16-43).

Regraing claim 28, Eberle discloses a distal end of the ferrule is distal of the distal end of the uni-body and a proximal end of the ferrule is proximal of the proximal end of the uni-body such that the ferrule extends on either side of the uni-body (.


    PNG
    media_image2.png
    490
    861
    media_image2.png
    Greyscale
  

Claims 4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle, and in further view of Nita (US PG Pub 2010/0317973).
Regarding claim 4, Eberle is silent with regards to the ferrule including a polymer substance.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the ferrule be made out of the preferred material of either a metallic or polymer In re Leshin, 125 USPQ 416. For example, Nita teaches a catheter body/ferrule being made of a polymer substance (see paragraph [0027]: “The deflecting catheter 501 should have good torque response and good distal bend/shape retention. Both characteristics are important for positioning and manipulation of the deflecting catheter 501 while selecting directions toward the distal central lumen 101D. Both characteristics may be achieved using shapeable polymers (with or without metal or polymer reinforcement systems) that are well-known in the art."), in order to provide the necessary characteristics for the apparatus to navigate the tortuous nature of the vessels in the body, and to manipulate and deflect the catheter while selecting the direction towards the target location. Therefore, it would be obvious to one having ordinary skill in the art to modify the ferrule of Eberle to be a polymer substance, as it is known in the art to make intravascular devices from a desired material to suit the devices' intended functions.

Regarding claims 10-13, Eberle discloses the ferrule being made of a radiopaque material, in order to assist in locating the ultrasound transducer assembly within the body during a procedure (see Col. 6 lines 55-60: "The radiopaque material assists in locating the ultrasound transducer assembly within the body during a medical procedure incorporating the use of the ultrasound transducer assembly.”). Eberle therefore contemplates the necessity for radiopaque markers within the assembly.
However, Eberle is silent with, specifically, the uni-body including a plurality of radiopaque markers, the plurality of radiopaque markers being separate elements fixedly secured to an outer surface of the uni-body, the uni-body being doped with a radiopaque material to form the plurality of radiopaque markers, and the uni-body including at least one of the plurality of radiopaque markers on a portion of the uni-body covered by the flex circuit.

At the time of the invention, it would have been obvious to modify the uni-body of Eberle to include the specific orientation and types of markers of Nita, in order to allow for the correct positioning of the catheter or device, as taught by Eberle and Nita. While Nita does not explicitly disclose the uni-body including at least one of the plurality of radiopaque markers on a portion of the uni-body covered by the flex circuit, it would be obvious to the skilled artisan that it would be important for at least one radiopaque marker to be at the location of the flex circuit, as the flex circuit houses the transducers. In doing so, this would allow for the practitioner to locate the exact position of the transducers and position them in the necessary area for treatment and visualization purposes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/Examiner, Art Unit 3793                  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793